Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 15 July 2022, has been entered and the Remarks therein, filed 12 October 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103  over Broekaert et al. in view of Zhou et al., necessitated by Applicants’ amendment received 12 October 2022, specifically, amended claims 24, 27, 28, 29, 30, 33, 34 and 35, and new claims 35 and 37. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 24, 26-30 and 33-37 are pending.
Claims 24, 26-30 and 33-37 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/570,580, 10/30/2017, which is a 371 of PCT/SE2016/050377, 04/29/2016, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 16/901,984 appears to set forth at least a portion of the earlier disclosure, 15/570,580, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the abandonment issued from parent application 15/570,580 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 15/570,580; the claims do result from a Restriction/Election requirement made in parent application 15/570,580. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copy of the Foreign Priority Document SWEDEN 1550542-3, 04/30/2015, was received with Application No. 15/570,580. 
Claims 24, 26-30 and 33-37 have the effective filing date of 30 April 2015.

Claim Objections
	The objections to Claims 24-35, in the Non-Final Office Action mailed 15 July 2022, are withdrawn in view of Applicants' amendment received 12 October 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 24-35 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 15 July 2022, is withdrawn in view of Applicants’ amendment received 12 October 2022, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 26-30 and 33-37 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26-30 and 33-37 are dependent on claim 24, contain the limitations of claim 24, and, therefore, are rejected for the same reason.

Claims 24, 26-30 and 33-37 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 24 recites: “…; (D) neutralizing the soluble phase which comprises arabinoxylan of step (C)…”

However, the term ‘arabinoxylan’ is not recited in step (C).
For the purpose of compact prosecution, the claim will be interpreted to read: “…; (D) neutralizing the soluble phase which comprises arabinoxylan obtained from step (C)…” (Compare to step (F).)
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The rejection of Claims 25 and 26 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 15 July 2022, is withdrawn in view of Applicants’ amendment received 12 October 2022, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 24-35 under 35 U.S.C. §103 as being unpatentable over Correia et al. in view of Pastell et al., and Broekaert et al., in the Non-Final Office Action mailed 15 July 2022, is withdrawn in view of Applicants' amendment received 12 October 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-29 and 33-36 are rejected under 35 U.S.C. §103 as being unpatentable over Broekaert et al. (U.S. Patent Application Publication No. 2011/0020498 A1) in view of Zhou et al. ((2010) Carb. Polymers 81: 784-789).
[Broekaert et al. cited in the Non-Final Office Action mailed 15 July 2022.]

Broekaert et al. addresses some of the limitations of claim 24, and the limitations of claims 26, 27, 28, 33, 34, 35 and 36.
Regarding claim 24, Broekaert et al. shows (arabino)xylan-oligosaccharide (AXOS) preparations extracted from arabinoxylan-containing plant material (pg. 2, para. [0018]). Preferably, the arabinoxylan-containing plant material is bran (pg. 4, para. [0029] [Claim 24- A process for producing an arabinoxylooligosaccharide composition from bran]).
Further regarding claim 24, and regarding claim 28, a method for the preparation of AXOS includes using commercial wheat bran as the starting material. A suspension of wheat bran in water was first treated with an α-amylase to hydrolyze the starch. After cooling, the suspension was incubated with a protease to hydrolyze residual proteins. Thereafter, the suspension was boiled, filtered and the filtrate discarded and the residue suspended in water (pg. 6, para. [0050] [Claim 24- comprising the steps of: (A) removing starch and proteins from the bran; (B) recovering a solid phase from step (A); (F) recovering arabinoxylan by membrane separation] [Claim 28- the step (A) includes removal of starch and proteins with amylases and proteases respectively]).
Further regarding claim 24, and regarding claims 26 and 36, the suspension was incubated with a GHF11 endoxylanase at 1.4 units per g destarched and deproteinized wheat bran. After inactivation of the enzyme, the solution was concentrated to 20% dry matter in a falling film evaporator and finally dried in a spray-drier (pg. 6, para. [0050]). Preferably, the endoxylanase is highly selective for WU-AX (water unextractable arabinoxylans), and is preferably an endoxylanase of the Glycosyl Hydrolase Family 11 (pg. 4, para. [0033] [Claim 24- (G) adding an arabinoxylanase to the arabinoxylan from step (F); and (H) drying the obtained material of step (G)] [Claim 26- the arabinoxylanase is an arabinoxylan specific endoxylanase] [Claim 36- the arabinoxylanase is a family 11 xylanase]).
Further regarding claim 24, and regarding claims 27, 33, 34 and 35, the above described method for the preparation of AXOS includes using commercial wheat bran yields an AXOS with an avDAS of 0.26 (pg. 6, para. [0050]). The term ‘avDAS’ refers to the arabinose to xylose ratio (pg. 15, para. [0187], Table 1 legend). Different AXOS types differing in degree of arabinose substitution were prepared. All preparations had an avDAS of from 0.25 to 0.69 (pg. 8, para. [0069]). Enzyme components of the enzyme preparation can include, but are not limited to, arabinofuranosidases (pg. .4, para. [0033] [Claim 24- (E) removing arabinose from the arabinoxylan containing soluble phase in step (D) using arabinofuranosidases to obtain a molar ratio of arabinose to xylose of 0.2-0.7] [Claim 27- step (C) includes a treatment with arabinofuranosidases to increase the yield of arabinoxylooligosaccharides] [Claims 33, 34 and 35, respectively- the molar ratio of arabinose to xylose in the soluble phase obtained in step (E) is 0.35-0.5 or 0.38-0.45 or about 0.4]).

Broekaert et al. does not show: 1) (C) treating the solid phase with alkaline solution, alkaline and peroxide solution or treating the solid phase with heat to provide a soluble phase [Claim 24]; 2) (D) neutralizing the soluble phase which comprises arabinoxylan of step (C) and recovering of said soluble phase comprising arabinoxylan [Claim 24]; and 3) the step (C) includes extraction with alkali and peroxide [Claim 29].

Zhou et al. addresses some of the limitations of claim 24, and the limitations of claim 29.
Zhou et al. teaches that arabinoxylans (AXs) are major dietary fiber components of many cereals such as wheat, rye, corn, barley, oat, rice, and sorghum. They consist of backbone chains of β-(1-4)-linked d-xylopyranosyl residues to which α-1-arabinofuranose units are linked as side chains (pg. 784, column 1, para. 1). AX is difficult to extract from wheat bran, and a large portion cannot be dissolved in water (pg. 784, column 2, para. 2). Zhou et al. shows the extraction of wheat bran arabinoxylan (AX) by alkaline- and enzyme- based procedures (pg. 785, column 1, para. 1 [nexus to Broekaert et al.] [treating wheat bran to produce arabinoxylan, as a step in preparing AXOS]).
Regarding claims 24 and 29, for the extraction of AXA (alkaline-extracted arabinoxylan) wheat bran was mixed with 0.15N NaOH (including 0.5% H2O2, v/v) for 90 min at 80oC, then the mixture was cooled to room temperature and centrifuged. The supernatant was neutralized with 0.2N HCl to about pH 4.5 and centrifuged. The obtained fraction was AXA (pg. 785, column 1, para. 4 [Claim 24- (C) treating the solid phase with alkaline and peroxide solution to provide a soluble phase; (D) neutralizing the soluble phase which comprises arabinoxylan of step (C) and recovering of said soluble phase comprising arabinoxylan] [Claim 29- the step (C) includes extraction with alkali and peroxide]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the process for producing an arabinoxylooligosaccharide composition from bran, as shown by Broekaert et al., by: 1) adding an extraction step in which alkali and peroxide (followed by neutralization) is used to produce arabinoxylan [Claims 24 and 25], as shown by Zhou et al., with a reasonable expectation of success, because Zhou et al. shows two processes which can both be used to successfully extract arabinoxylan (AX) from wheat bran, by alkaline-peroxide and with enzymes. Broekaert et al. shows an enzymatic approach. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the enzymatic treatment of wheat bran to produce AX, shown by Broekaert et al., with the alkaline-peroxide treatment, shown by Zhou et al., with the reasonably predictable expectation that AX would have been produced (MPEP 2143 (I)(B)(3))).
One of ordinary skill in the art would have been motivated to have made that modification, because Zhou et al. shows that the yield of AXA was about 50% more than that of AXE (enzyme-extracted arabinoxylan). AX extracted from wheat bran by alkaline or enzyme aided procedures all could be explored as a good source of natural immunomodulator (pg. 788, column 2, para. 2). Oral administration of alkaline- and enzyme- extracted wheat bran AX to mice both had a potent effect on innate and acquired immune responses (pg. 788, column 1, para. 2). That is, both extraction procedures led to AX with beneficial immunomodulatory responses in mice, while the alkaline-peroxide procedure yielded a higher amount. Therefore, it would have been obvious to one of ordinary skill in the art to have preferred to use the alkaline-peroxide AX treatment procedure, because it produced a higher yield of AX product and eliminated the higher cost of purchasing and using an enzyme vs purchasing and/or making solutions of NaOH, H2O2, and HCl.
In addition, if incorporated into the method shown by Broekaert et al., it would have been obvious to one of ordinary skill in the art to have used routine optimization to have determined the specific order in which the method steps should be carried out in order to maximize the yield of an arabinoxylooligosaccharide composition, in the absence of new or unexpected results and/or barring a criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A) and MPEP 2144.04 (IV)(C)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 30 is rejected under 35 U.S.C. §103 as being unpatentable over Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, and further in view of Peng et al. ((2012) Biotech. Adv. 30: 879-903).

Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, do not show: 1) the step (C) includes steam treatment to increase the water soluble arabinoxylan content [Claim 30].

Peng et al. addresses the limitations of claim 30.
Peng et al. teaches that hemicelluloses are types of plant cell wall polysaccharides. Hemicelluloses are usually bonded to other cell-wall components such as cellulose, cell-wall proteins, lignin, and phenolic compounds by covalent and hydrogen bonds, and by ionic and hydrophobic interactions (pg. 879, Abstract). Arabinoxylans (AXs) are the main hemicelluloses of Gramineae. AXs have been generally present in a variety of tissue of the main cereals of commerce: wheat, rye, barley, oat, rice, corn, and sorghum. The physical and/or covalent interaction with other cell wall constituents restricts xylan extractability (pg. 882, column 2, para. 1). The information supplied is a review on the isolation and purification of hemicelluloses from lignocellulosic materials (pg. 879, Abstract [nexus to Broekaert et al.] [extract AX from wheat bran]).
Regarding claim 30, current isolation and purification strategies are summarized, including: alkali peroxide extraction, organic solvent extraction, steam explosion, ultrasound-assisted extraction, microwave-assisted extraction, column chromatography, and membrane separation. In addition, the bioconversion of hemicelluloses including pretreatment, enzymatic hydrolysis, and fermentation are discussed (pg. 879, Abstract [nexus to Broekaert et al.] [enzymatic treatment] [nexus to Zhou et al.] [alkaline peroxide treatment]). High-pressure steaming, with rapid decompression (explosion), has been claimed as one of the most successful pretreatment methods for fractionating lignocellulosic materials into their three major components and enhancing the susceptibility of cellulose to enzymatic attack (pg. 885, column 1, para. 3.4.1 [Claim 30- the step (C) includes steam treatment to increase the water soluble arabinoxylan content]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the process for producing an arabinoxylooligosaccharide composition from bran, as shown by Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, by: 1) including steam treatment to increase the water soluble arabinoxylan content [Claim 30], as shown by Peng et al., with a reasonable expectation of success, because Peng et al. teaches that there are a variety of methods that can be used to successfully isolate hemicelluloses (which include arabinoxylans (AXs)) from plant material, and that these methods include steam explosion (MPEP 2143 (I)(G)). These methods also include enzymatic hydrolysis of hemicelluloses (Peng et al., pg. 892, para. 5.2), which is the method shown by Broekaert et al. (MPEP 2143 (I)(G)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the enzymatic treatment method, shown by Broekaert et al., with the steam explosion method, taught by Peng et al., with the reasonably predictable expectation that arabinoxylans would have been extracted from wheat bran (MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Peng et al. teaches that steam explosion is one of the most successful methods for fractionating lignocellulosic components and, therefore, enhances the susceptibility of cellulose to enzymatic attack. Therefore, one of ordinary skill in the art of AX or AXOS production would be motivated to add a steam explosion step to the enzymatic methods, shown by Broekaert et al., in order to increase recoverable yield of AX and/or AXOS.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 37 is rejected under 35 U.S.C. §103 as being unpatentable over Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, and further in view of Correia et al. ((2011) J. Biol. Chem. 286(25): 22510-22520).
[Correia et al. cited in the Non-Final Office Action mailed 15 July 2022.]

Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, do not show: 1) the arabinoxylanase is a xylanase of a glycoside hydrolase family 5 [Claim 37].

	Correia et al. addresses the limitations of claim 37.
Correia et al. teaches that the enzymes that catalyze plant cell wall degradation include xylanases that degrade xylan. Although xylanases efficiently hydrolyze unsubstituted xylans, these enzymes are unable to access highly decorated forms of the polysaccharide, such as arabinoxylans that contain arabinofuranose decorations (pg. 22510, column 1, Abstract [nexus to Broekaert et al.] [processing wheat bran with a xylanase]). 
Regarding claim 37, the capacity of the enzyme CtXyl5A to accommodate arabinose side chains in all the other subsites (in addition to the active site) within the substrate binding cleft enables the enzyme to hydrolyze highly decorated arabinoxylans (pg. 22511, column 1, lines 1-4). The biochemical properties of a GH5 enzyme appended to a family 6 CBM (carbohydrate-finding module) are reported. The enzyme (defined as CtXyl5A) is an arabinoxylan-specific xylanase that utilizes Araf decorations, appended to O3 of the Xylp bound at the active site, as an essential specificity determinant.  The capacity of CtXyl5A to also accommodate arabinose side chains in all the other subsites (in addition to the active site) within the substrate binding cleft enables the enzyme to hydrolyze highly decorated arabinoxylans (pg. 22510, column 2, last para. thru pg. 22511, column 1, lines 1-4). CtXyl5A displays a specificity that is complementary to endoxylanases from GH10, GH11, and GH30. As such the enzyme will make a contribution to the toolbox of biocatalysts required to degrade plant cell walls to their constituent sugars, which can then be used in the biofuel and bioprocessing industries (pg. 22519, column 2, para. 2 [Claim 37- the arabinoxylanase is a xylanase of a glycoside hydrolase family 5]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the process for producing an arabinoxylooligosaccharide (AXOS) composition from bran, as shown by Broekaert et al. in view of Zhou et al., as applied to claims 24, 26-29 and 33-36 above, by: 1) including an arabinoxylanase that is a family 5 glycoside hydrolase [Claim 37], as shown by Correia et al., with a reasonable expectation of success, because Correia et al. shows that the GH5 family enzyme CtXyl5A can be used to degrade plant cell walls containing xylose polymers decorated with various sugars, and it was able to degrade wheat arabinoxylan (AX) (pg. 22512, column 1, last para.), and Broekaert et al. shows an enzymatic processing method for producing AXOS from AX (MPEP 2143 (I)(G)). Therefore, it would have been obvious to one of ordinary skill in the art to have added the GH5 family enzyme, shown by Correia et al., to the enzymatic process, shown by Broekaert et al.
In addition, it would have been obvious to have substituted the GH11 family enzyme, shown by Broekaert et al., with the GH5 family, shown by Correia et al., with the reasonably predictable expectation that wheat bran would have been processed to arabinoxylan and then to an arabinoxylooligosaccharide composition (MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Correia et al. teaches that CtXyl5A displays a specificity that is complementary to endoxylanases from GH10, GH11, and GH30. Therefore, one of ordinary skill in the art of AX and/or AXOS production would have included the GH5 family enzyme CtXyl5A into a process for producing an arabinoxylooligosaccharide composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-11, filed 12 October 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 24, 27, 28, 29, 30, 33, 34 and 35 were amended, and new claims 35 and 37 were added.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651